DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0059070 (Potter hereinafter).
Regarding claim 1, Potter teaches an aerosol-generating system (Fig. 2), comprising: 
an aerosol-generating article (10) including an aerosol-forming substrate (22), the aerosol-generating article having an outlet end (near mouthpiece 24) and a distal end upstream from the outlet end (near substrate 22);   
an aerosol-generating device (11) that is electrically operated ([0018]), the aerosol-generating device (11) including a housing having a cavity, the cavity configured to receive the distal end of the aerosol-generating article (cavity depicted by dotted line in Fig. 3); 
an electric heating element (16); and 
a heat diffuser (“heat sink”, 14) including a porous body for absorbing heat from the electric heating element, the porous body being made from a ceramic that is non-combustible, specifically honeycomb ceramic ([0040]).
Potter teaches that, in use, air drawn through the aerosol- generating article from the distal end to the outlet end is heated by the heat absorbed in the porous body ([0017] and [0042]). 
Regarding claim 2, Potter teaches that the electric heating element forms part of the aerosol-generating device (Fig. 3).  
Regarding claim 3, Potter teaches that the heat diffuser is removably couplable to the aerosol-generating device ([0053]).  
Regarding claim 4, Potter teaches that the aerosol-generating system is configured to cause the heat diffuser to absorb heat from the electric heating element, and cause the air drawn through the aerosol-generating article to be heated by the heat absorbed in the porous body of the heat diffuser, if the heat diffuser is coupled to the aerosol-generating device ([0017] and [0042]). 
Regarding claim 5, Potter teaches that the porous body of the heat diffuser (14) is configured to be penetrated by the electric heating element (Fig. 3).  
Regarding claim 6, Potter teaches that the porous body of the heat diffuser defines the cavity for receiving the electric heating element (Fig. 3).  
Regarding claims 7 and 8, Potter teaches that the electric heating element is embedded in the porous body of the heat diffuser (Fig. 3).   
Regarding claim 10, Potter teaches that the aerosol- generating device is configured to receive the heat diffuser and the electric heating element ([0053]).  
Regarding claim 11, Potter teaches that the electric heating element (36) and the heat diffuser (14) form part of the aerosol-generating device (11) (Fig. 3).  
Regarding claim 15, Potter teaches an electrically operated aerosol-generating device (11 and [0018]), comprising: a housing having a cavity (34), the cavity being configured to receive a distal end of an aerosol-generating article (20) (Fig. 3); an electric heating element configured to generate heat 16); and a heat diffuser (14) including a porous body for absorbing the heat from the electric heating element, the porous body being made from a ceramic that is non-combustible ([0040]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter as applied to claim 1 above, and further in view of WO 2013098405 (Zuber hereinafter).
Regarding claims 12 and 13,  Potter teaches that the aerosol-generating article further includes a liquid retention medium, specifically tobacco ([0043]), but does not expressly teach a frangible capsule in contact with the liquid retention medium.
Zuber teaches an aerosol-generating system (100), comprising: an aerosol-generating article (70) including an aerosol-forming substrate (20), the aerosol-generating article having an outlet end (10) and a distal end upstream from the outlet end (80); an electrically operated aerosol-generating device (100) including a housing (110) having a cavity, the cavity configured to receive the distal end of the aerosol- generating article (Fig. 2); an electric heating element (120); and a heat diffuser including a non-combustible porous body, specifically a “front-plug” which is comprised of an air permeable material that allows air to be drawn through the front plug like cellulose acetate tow (page 5, lines 27-33) or a foam material (page 6, lines 4-5).
Zuber teaches that the aerosol-generating article further includes a liquid retention medium (page 7, lines 12-13); and a frangible capsule in contact with and located within the liquid retention medium, wherein the aerosol-forming substance is contained within the frangible capsule and is a liquid (page 7, lines 22-32).  
It would have been obvious for one of ordinary skill in the art before the effective filing date to have incorporated a frangible capsule in contact with the liquid retention medium, as taught by Zuber, in the liquid retention medium of Potter, with a reasonable expectation of success and predictable results, namely flavoring of the liquid retention medium.
Regarding claim 14, Potter does not expressly teach that the electrically operated aerosol-generating device further includes a power supply and electrical circuitry.
 Zuber teaches that the electrically operated aerosol-generating device further includes, a power supply for suppling electrical power to the electric heating element; and electrical circuitry for controlling the supply of electrical power from the power supply to the electric heating element (page 22, lines 5-6).  It would have been obvious for one of ordinary skill in the art before the effective filing date to have incorporated the power supply and electrical circuitry of Zuber in the invention of Potter with a reasonable expectation of success and predictable results, namely a means to power and control the electric heating element of Potter.
Regarding claim 16, Potter does not expressly teach that the liquid retention medium abuts the heat diffuser when the cavity has received the distal end of the aerosol-generating article.
Zuber teaches that the liquid retention medium abuts the heat diffuser when the cavity has received the distal end of the aerosol-generating article (Zuber, element 20 and a heat diffuser including a non-combustible porous body, specifically a “front-plug,” which is comprised of an air permeable material that allows air to be drawn through the front plug like cellulose acetate tow (page 5, lines 27-33) or a foam material (page 6, lines 4-5)). It would have been obvious for one of ordinary skill in the art before the effective filing date to have placed the liquid retention medium so that it abuts the heat diffuser when the cavity has received the distal end of the aerosol-generating article, as taught by Zuber, in the invention taught by Potter with a reasonable expectation of success and predictable results. 
Regarding claim 17, modified Potter teaches that wherein the liquid retention medium is configured to retain the aerosol-forming substrate within the aerosol- generating article after a release of the aerosol-forming substrate from the frangible capsule, the liquid retention medium being devoid of the aerosol-forming substrate prior to the release of the aerosol-forming substrate from the frangible capsule (Zuber, page 7, lines 22-32).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter as applied to claim 7 above, and further in view of US 20100059070 (Plojoux hereinafter).
Regarding claim 9, Potter does not expressly teach that the electric heating element includes a susceptor. 
Plojoux, which teaches a heating element (90) which is inserted into an aerosol forming device to form an aerosol for inhalation, teaches that heating can be accomplished by inductive heating ([0023]). It would have been obvious for one of ordinary skill in the art at the time of filing to have included a susceptor in Potter given the teachings of Plojoux with a reasonable expectation of success and predictable results, namely sufficient heating to generate aerosol.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16849187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending Application No. 16849187 teach all of the limitations of claims 1-13 and 15 respectively listed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 10/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747